Citation Nr: 1012645	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota. 


FINDING OF FACT

The Veteran has a bilateral hearing loss disability that is 
related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.

The Veteran contends that the has bilateral hearing loss as 
a result of his military service.  He is service-connected 
for tinnitus; accordingly, acoustic trauma is conceded.



Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2009).  Moreover, the absence of evidence of hearing loss 
in service is not a bar to service connection for hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. §  3.385.

Analysis

The Veteran's service treatment records (STRs) contain three 
audiological examinations, dated in January 1965, October 
1965, and December 1967, and all indicate normal hearing for 
VA purposes (as per 38 C.F.R. § 3.385) in each ear at 500 Hz 
to 4000 Hz.  



The Veteran was afforded a VA audiological examination in 
July 2004.  His puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
40
35
LEFT
15
20
15
45
35

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in the 
right ear and 100 percent in the left ear.  He reported 
military noise exposure of artillery, small arms, mortars, 
mechanic, and trucks.  He also reported non-military noise 
exposure of farming, hunting, snowmobile, and trucking.  The 
Veteran reported that he first noticed his hearing loss 20 
years earlier.  He was diagnosed with mild high frequency 
sensorineural hearing loss in the right ear, and mild to 
moderate high frequency sensorineural hearing loss in the 
left ear.  The examiner opined that the Veteran's bilateral 
hearing loss was not caused by or the result of military 
service.  The examiner's rationale was that the Veteran had 
normal hearing on his discharge examination, and the Veteran 
reported that the onset of hearing loss was delayed.  The 
examiner noted that the Veteran had a significant history of 
noise while in service and post-service, and that his 
hearing loss was consistent with a history of noise 
exposure.

Here, the evidence shows that the Veteran currently has a 
hearing loss disability as defined by VA.  Additionally, as 
he is service-connected for tinnitus, in-service acoustic 
trauma is conceded.  However, a nexus between his current 
disability and his in-service acoustic trauma is still 
needed.  The only opinion of record, that of the VA 
examiner, indicates that the Veteran's bilateral hearing 
loss is not related to his service.  The same examiner 
opined that the Veteran's tinnitus was related to his 
military service.  The Board notes that medical treatises 
indicate that the cause of hearing loss is often the same as 
the cause of coexisting tinnitus.  See, e.g., Harrison's 
Principles of Internal Medicine 182 (Dennis L. Kasper et al. 
eds., 16th ed. 2005).  

In this case, notwithstanding the opinion of the examiner, 
the Board finds that the Veteran's bilateral hearing loss 
disability is likely related to his military service.  The 
examiner opined that the Veteran's bilateral hearing loss 
was consistent with a history of noise exposure, and noted 
that the Veteran had a significant history of noise exposure 
while in service and post-service.  Even though the Veteran 
had noise exposure post-service, the fact that he also had 
noise exposure in service, and the examiner's opinion that 
the Veteran's hearing loss was consistent with noise 
exposure, lends support to the conclusion that the Veteran's 
bilateral hearing loss is, at least in part, related to his 
military noise exposure.  Additionally, the Veteran is 
service-connected for tinnitus and as noted above, medical 
treatises indicate that the cause of hearing loss is often 
the same as the cause of coexisting tinnitus.  Considering 
that the Veteran has current bilateral hearing loss as 
defined by VA consistent with noise exposure, is service-
connected for tinnitus, and according the Veteran the 
benefit of the doubt, the Board finds that his bilateral 
hearing loss is related to his military service.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


